Citation Nr: 0802441	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-17 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a temporary total disability evaluation 
under 38 C.F.R. § 4.29, based on hospital treatment from 
October 1, 2003, to October 16, 2003.

2.  Entitlement to a temporary total disability evaluation 
under 38 C.F.R. § 4.29, based on hospital treatment from 
February 5, 2004, to June 28, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1965 to 
June 1968.

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that the veteran was scheduled for a personal 
hearing before a Veteran's Law Judge at the Cleveland RO on 
September 11, 2007, but withdrew the request for a hearing in 
writing on the day it was scheduled to occur.

The Board further notes that, in addition to the two periods 
of hospitalization identified above, the veteran was 
additionally hospitalized from October 17, 2003, to December 
28, 2003, for treatment of psychiatric disability.  Although 
the veteran indicated in his initial claim for benefits that 
he was hospitalized "from October 2003 to end of October 
2003," the RO adjudicated only the question of whether the 
October 1, 2003, to October 16, 2003, hospitalization period 
qualified the veteran for a temporary total disability rating 
under 38 C.F.R. § 4.29 (2007).  As the claim for a temporary 
total disability rating based on hospital treatment from 
October 17, 2003, to December 3, 2003, has not been 
adjudicated by the RO, it is not before the Board; hence, it 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The period of hospitalization from October 1, 2003, to 
October 16, 2003, was for treatment of non-service-connected 
disabilities and was for less than 21 days.

2.  The conditions for which the veteran was hospitalized 
from February 5, 2004, to June 28, 2004, are not service-
connected disabilities.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a temporary total 
disability rating based on hospital treatment for a service-
connected disability for a period in excess of 21 days have 
not been met for the period from October 1, 2003, to October 
16, 2003.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.29 (2007).

2.  The criteria for entitlement to a temporary total 
disability rating based on hospital treatment for a service-
connected disability for a period in excess of 21 days have 
not been met for the period from February 5, 2004, to June 
28, 2004.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.29 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  In this respect, through a 
July 2004 notice letter, the veteran received notice of the 
information and evidence needed to substantiate his claims.  
Thereafter, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claims.  

The Board also finds that the July 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO also notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession in support of his 
claims.  

Also regarding VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until 
after the RO adjudicated the veteran's claims, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Board does not now have such issues before it.  Consequently, 
a remand for additional notification on these questions is 
not necessary.  The Board also notes that while the complete 
notice required by the VCAA was not timely provided to the 
veteran, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  Here, the 
veteran's service medical and personnel records are 
associated with the claims file.  In addition, records from 
the veteran's outpatient treatment and hospitalizations at 
the Louis Stokes Cleveland VA Medical Center (VAMC) are 
associated with the claims file.  Additionally, the veteran 
and his representative have both submitted written argument.  
Otherwise, neither the veteran nor his representative has 
alleged that there are any outstanding records probative of 
the claims on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The veteran contends that he is entitled to temporary total 
disability ratings based on his hospitalization from October 
1, 2003, to October 16, 2003, and from February 5, 2004, to 
June 28, 2004, at the Cleveland VAMC. The veteran asserts 
that such hospitalization was for treatment of his post-
traumatic stress disorder (PTSD), which he contends resulted 
from his service in the Republic of Vietnam, as well as other 
mental disorders.

At the outset, the Board notes that the veteran is service 
connected for diabetes mellitus type II associated with 
herbicide exposure and, as secondary to that disability, 
peripheral neuropathy of the left and right lower extremities 
and of the left and right upper extremities.  The Board also 
notes that the veteran's claim for service connection for 
PTSD was denied in a June 2004 rating decision.  In that 
decision, the RO conceded that the veteran had a diagnosis of 
PTSD but found insufficient evidence to link PTSD to an in-
service stressor.  An application to reopen the PTSD claim 
was denied by the RO in February 2007.  The veteran is not 
service connected for any other mental disability.

VA regulations provide that a total disability rating will be 
assigned without regard to other provisions of the VA 
Schedule for Rating Disabilities (Rating Schedule) when it is 
established that a service-connected disability has required 
hospital treatment in a VA or approved hospital for a period 
in excess of 21 days.  38 C.F.R. § 4.29 (2007).

Evidence of record reflects that on October 1, 2003, the 
veteran was admitted to the Wade Park Campus of the Cleveland 
VAMC.  Admission notes reflect that the veteran was admitted 
due to depression and suicidal ideation.  He was diagnosed 
with dysthymic disorder at the time.  During this hospital 
stay, the veteran had a podiatry consultation related to his 
service-connected diabetes mellitus type II on October 6, 
2003, but records do not otherwise reflect treatment for 
diabetes during the hospitalization, with the exception of 
routine blood testing and medication reviews.  The medical 
records further reflect that the veteran was discharged on 
October 16, 2003.  

The veteran's medical records further reflect that he was 
admitted to the inpatient "Transcend" program at the 
Cleveland VAMC on February 5, 2004.  An April 2004 letter 
from Beverly Donovan, Ph.D. and Morgane Weekley, LISW, notes 
that the veteran's treatment at Transcend was specifically 
related to PTSD, which Dr. Donovan and Ms. Weekley identify 
as "combat-related."  The letter further indicates that the 
Transcend program was developed to "provide comprehensive 
treatment for veterans of the Vietnam War, diagnosed with 
combat-related post-traumatic stress disorder."  Discharge 
notes reveal that during his hospitalization at Transcend, 
the veteran was seen on April 14, 2004, for a podiatry 
evaluation related to his diabetes mellitus type II and also 
received treatment on June 15, 2004, for diabetes management.  
The veteran also received a VA examination relating to his 
claim for service connection for diabetes mellitus type II on 
April 22, 2004, while still hospitalized with the Transcend 
program.  The records reflect, however, that the veteran's 
disability requiring admission to Transcend was psychiatric 
disability.  

Upon consideration of the relevant medical records, the Board 
concludes that the medical evidence of record fails to show 
that either of the veteran's hospitalizations was for 
treatment of a service-connected disability.  The Board 
acknowledges the veteran's assertions that his 
hospitalizations in 2003 and 2004 were primarily for 
treatment of PTSD and depression caused by his service in 
Vietnam.  Nevertheless, as noted above, the veteran is not 
service connected for PTSD or for any other mental disorder.  
Further, although the veteran intermittently received 
treatment for his service-connected diabetes mellitus type II 
while hospitalized, the Board finds compelling the fact that 
the hospitalizations were for treatment of mental disorders, 
for which the veteran is not service connected.  
Consequently, the Board finds that these occasional 
consultations-conducted during the course of the veteran's 
inpatient treatment of mental disorders-do not amount to 
hospitalization for service-connected disabilities.  
Additionally, there is no indication that treatment was 
instituted during either stay for any service-connected 
disability that thereafter continued for a period in excess 
of 21 days.  38 C.F.R. § 4.29(b) (2007).  The Board further 
notes that the period of hospitalization from October 1, 
2003, to October 16, 2003, is less than 21 days and is thus 
ineligible for benefits under 38 C.F.R. § 4.29 as a matter of 
law.  

Thus, as the objective evidence fails to show that either of 
the veteran's hospitalizations was for treatment of a 
service-connected disability and that the veteran's October 
2003 stay was for a period of at least 21 days, the veteran's 
claims of entitlement to temporary total disability ratings 
under 38 C.F.R. § 4.29 must be denied.

Under these circumstances, the claims for temporary total 
disability ratings must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to a temporary total disability evaluation under 
38 C.F.R. § 4.29, based on hospital treatment from October 1, 
2003, to October 16, 2003, is denied.

Entitlement to a temporary total disability evaluation under 
38 C.F.R. § 4.29, based on hospital treatment from February 
5, 2004, to June 28, 2004, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


